                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


JOSEPH LEE JONES,

                 Plaintiff,

                 v.                                             CASE NO. 20-3091-SAC

DOUGLAS COUNTY JAIL, et al.,

                 Defendants.


                                                   ORDER

        Plaintiff, Joseph Lee Jones, who is currently detained at the Douglas County Jail in

Lawrence, Kansas, brings this civil rights case against the Douglas County Jail Administrators,

Medical Staff and Director of Nursing, and the Douglas County Board of County

Commissioners.

        Plaintiff has filed a motion for leave to proceed in forma pauperis (Doc. 2). Plaintiff is

subject to the “three-strikes” provision under 28 U.S.C. § 1915(g). Court records fully establish

that Plaintiff “has, on 3 or more prior occasions, while incarcerated . . . , brought an action or

appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted.”1 Accordingly, he may

proceed in forma pauperis only if he establishes a threat of imminent danger of serious physical

injury. Id.



1
  Prior to filing the instant complaint on March 25, 2020, the court finds at least four prior civil actions filed by
Plaintiff which qualify as “strikes” under § 1915(g). See Jones v. State of Kansas, D.Kan. Case No. 12-3229-SAC
(complaint dismissed August 21, 2013, as frivolous and as stating no claim for relief); appeal dismissed (10th Cir.
August 14, 2014, additional “strike” assessed); Jones v. Biltoft, D.Kan. Case No. 14-3041-SAC (complaint
dismissed May 28, 2014, as frivolous); Jones v. U.S. Copyright Office, D.Kan. Case No. 14-3078-SAC (complaint
dismissed October 14, 2014, as stating no claim for relief); Jones v. U.S. Copyright Office, D.Kan. Case No. 14-
3108-SAC (complaint dismissed August 27, 2014, as frivolous, duplicative, and abusive).

                                                         1
         Plaintiff alleges in his Complaint that Defendants are acting with deliberate indifference

by refusing to respond to grievances against medical staff who are refusing to give masks to

inmates to prevent exposure to Covid-19. Plaintiff alleges that another inmate has been treated at

a hospital where there have been confirmed Covid-19 cases. Plaintiff alleges that this creates an

imminent danger of serious physical injury. “To meet the only exception to the prepayment

requirement, a prisoner who has accrued three strikes must make ‘specific, credible allegations

of imminent danger of serious physical harm.’” Davis v. GEO Group Corr., 696 F. App’x 851,

854 (10th Cir. May 23, 2017) (unpublished) (quoting Hafed v. Fed. Bureau of Prisons, 635 F.3d

1172, 1179 (10th Cir. 2011)). The “imminent danger” exception has a temporal limitation—

[t]he exception is construed narrowly and available only ‘for genuine emergencies,’ where ‘time

is pressing’ and ‘a threat . . . is real and proximate.’” Lynn v. Roberts, No. 11-3073-JAR, 2011

WL 3667171, at *2 (D. Kan. Aug. 22, 2011) (citation omitted). “Congress included an exception

to the ‘three strikes’ rule for those cases in which it appears that judicial action is needed as soon

as possible to prevent serious physical injuries from occurring in the meantime.’” Id. (citation

omitted).

         The Court has examined the Complaint and attachments, and finds no showing of

imminent danger of serious physical injury. Accordingly, pursuant to § 1915(g) Plaintiff may

not proceed in forma pauperis in this civil action. Plaintiff is given time to pay the full $400.00

district court filing fee2 to the Court. If he fails to pay the full fee within the prescribed time, the

Complaint will be dismissed based upon Plaintiff’s failure to satisfy the statutory district court

filing fee required by 28 U.S.C. § 1914.



2
  If a person is not granted in forma pauperis status under § 1915, the fee to file a non-habeas civil action includes
the $350.00 fee required by 28 U.S.C. § 1914(a) and a $50.00 general administrative fee pursuant to § 1914(b) and
the District Court Miscellaneous Fee Schedule prescribed by the Judicial Conference of the United States.

                                                          2
        IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s motion for leave

to proceed in forma pauperis (Doc. 2) is denied.

       IT IS FURTHER ORDERED that Plaintiff is granted until April 10, 2020, to submit

the $400.00 filing fee. The failure to submit the fee by that date will result in the dismissal of

this matter without prejudice and without additional prior notice.

       IT IS SO ORDERED.

       Dated March 27, 2020, in Topeka, Kansas.



                                             s/ Sam A. Crow
                                             SAM A. CROW
                                             U. S. Senior District Judge




                                                 3
